ACCEPTED
                                                                                                      14-15-00093-CV
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                7/17/2015 10:18:19 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK




                                                                                   FILED IN
                                                                            14th COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            7/17/2015 10:18:19 AM
                                           July 17, 2015                    CHRISTOPHER A. PRINE
                                                                                     Clerk
                                                                                       Via E-Filing

Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002

       Re:     Cause No. 14-15-00093-CV; State Farm Lloyds v. Ginger Hanson, in the
               Fourteenth Court of Appeals

Dear Mr. Prine:

       This letter is e-filed to notify the Court that appellee Ginger Hanson wishes to and will file
a response to Appellant State Farm Lloyds’ Opposed Motion for Extension of Time to File Brief,
which was e-filed with the Court yesterday, July 16, 2015.

       Appellee will file her response today, July 17, 2015, no later than 2:00 p.m. Appellant has
already filed three motions, the first two unopposed, for extension of time. Any further delay will
prejudice Appellee, who received a favorable jury verdict in May 2014.


                                                      Sincerely,


                                                      Ana M. Ene


AME/